In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1086V
                                      Filed: March 19, 2015
                                           Unpublished

****************************
MARILYN WITBRODT,                       *
                                        *
                    Petitioner,         *      Ruling on Entitlement; Concession;
                                        *      Influenza or Flu Vaccine;
                                        *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration; SIRVA; Special
AND HUMAN SERVICES,                     *      Processing Unit
                                        *
                    Respondent.         *
                                        *
****************************
Alison Haskins, Esq., Maglio Christopher and Toale, PA, Sarasota, FL for petitioner.
Linda Renzi, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

      On November 7, 2014, Marilyn Witbrodt filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
caused by the influenza vaccination she received on September 30, 2013.3 The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On March 18, 2015, respondent filed her Rule 4(c) report in which she concedes
“compensation is appropriate” in this case. Respondent’s Rule 4(c) Report at 3.
Specifically, respondent “concludes that petitioner suffered a Shoulder Injury Related to
Vaccine Administration, a non-Table injury, and that the preponderance of the medical

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).

3 Petition at 1, 3. Although the petition is titled “’On-Table’ Petition for Compensation,” petition alleges her
injuries are causally related to her vaccination.
evidence indicates that the injury was causally related to the flu vaccination” she
received on September 30, 2013. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                             2